                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                            CIVIL CASE NO. 3:16-cv-00480-FDW
                       (CRIMINAL CASE NO. 3:03-cr-00012-FDW-CH-2)


WOODROW JAMAAL JOHNSON,             )
                                    )
                  Petitioner,       )
                                    )
vs.                                 )                              ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
____________________________________)

        THIS MATTER is before the Court on the Petitioner’s Motion to Vacate Sentence under

28 U.S.C. § 2255 [CV Doc. 1]1 and the Government’s Motion to Dismiss Petitioner’s Motion to

Vacate [CV Doc. 8]. The Petitioner is represented by Joshua Carpenter of the Federal Defenders

of Western North Carolina.

I.      BACKGROUND
        On August 24, 2004, Petitioner Woodrow Jamaal Johnson (“Petitioner”) was charged in a

Bill of Indictment with one count of aiding and abetting Hobbs Act robbery, in violation of 18

U.S.C. §§ 1951(a), 2 (Count One); one count of aiding and abetting the possession of a firearm in

furtherance of the robbery in Count One, in violation of 18 U.S.C. §§ 924(c), 2 (Count Two); and

three firearm-related theft offenses in violation of 18 U.S.C. §§ 922(u), 924(l), 924(m), and 2

(Counts Three, Four, and Five). [CR Doc. 83: Second Superseding Indictment].

        On December 3, 2004, after a jury trial, a jury found Petitioner guilty of all five counts in


1 Citations to the record herein contain the relevant document number referenced preceded by either the
letters “CV,” denoting that the document is listed on the docket in the civil case file number 3:16-cv-00480-
FDW, or the letters “CR,” denoting that the document is listed on the docket in the criminal case file number
3:03-cr-00012-FDW-CH-2.
the Second Superseding Indictment. [CR Doc. 111: Jury Verdict].

       Petitioner’s sentencing hearing was held on June 1, 2005. The Court sentenced Petitioner

to a term of imprisonment of 77 months on each of Counts One, Four, and Five, to be served

concurrently; a term of imprisonment of 60 months on Count Three, to run concurrently to the

sentenced imposed for Counts One, Four, and Five; and a term of imprisonment of 84 months on

Count 2, to run consecutively with the terms imposed on Counts One, Four, Five, and Three, for a

total term of 161 months’ imprisonment. [CR Doc. 125 at 2: Judgment]. Judgment on Petitioner’s

conviction was entered on July 22, 2005. [Id.]. The Fourth Circuit affirmed Petitioner’s conviction

and sentence. [CR Doc. 160].

       On June 24, 2016, Petitioner filed a Motion to Vacate Sentence under 28 U.S.C. § 2255,

arguing that his conviction under 18 U.S.C. § 924(c) is invalid under Johnson v. United States,

135 S. Ct. 2551 (2015). [CV Doc. 1]. The Court conducted an initial screening of Petitioner’s

Motion and ordered the Government to respond. [CV Doc. 2].              Upon the request of the

Government, this matter was stayed pending the Fourth Circuit’s decision in United States v. Ali,

No. 15-4433, and United States v. Simms, No. 15-4640. [CV Doc. 4]. The Fourth Circuit then

ordered that Ali would be held in abeyance pending the Supreme Court’s decision in United States

v. Davis, No. 18-431. On the Government’s request, this matter was in turn stayed pending Davis.

[CV Docs. 5, 6]. The Supreme Court decided Davis on June 24, 2019. The Government timely

filed a motion to dismiss Petitioner’s § 2255 motion to vacate. [CV Doc. 8]. The Petitioner

responded to the Government’s motion. [Doc. 11]. Although the Court granted the Government’s

motion for an extension of time to file a reply to the Petitioner’s response [Docket Text Order

11/8/2019], the Court can and will adjudicate Petitioner’s § 2255 motion to vacate without any

additional briefing by the Government.



                                                2
II.    STANDARD OF REVIEW

       Rule 4(b) of the Rules Governing Section 2255 Proceedings provides that courts are to

promptly examine motions to vacate, along with “any attached exhibits and the record of prior

proceedings” in order to determine whether the petitioner is entitled to any relief on the claims set

forth therein. After examining the record in this matter, the Court finds that the motion to vacate

can be resolved without an evidentiary hearing based on the record and governing case law. See

Raines v. United States, 423 F.2d 526, 529 (4th Cir. 1970).

III.   DISCUSSION

       Under 28 U.S.C. § 2255, a petitioner is entitled to relief when his original sentence “was

imposed in violation of the Constitution or laws of the United States, or [when] the court was

without jurisdiction to impose such sentence.” 28 U.S.C. § 2255(a). The Petitioner claims argues

he is entitled to relief on these grounds because, under Johnson, his conviction on Count Two was

imposed in violation of the Constitution and laws of the United States. [CV Doc. 1].

       In Johnson, the Supreme Court struck down the Armed Career Criminal Act’s (ACCA)

residual clause, 18 U.S.C. § 924(e)(2)(B)(ii), as unconstitutionally vague and held that enhancing

a sentence under the ACCA’s residual clause violates due process. Johnson, 135 S. Ct. at 2563.

The ACCA residual clause defined a “violent felony” to include any crime punishable by a term

of imprisonment exceeding one year that “otherwise involves conduct that presents a serious

potential risk of physical injury to another.” 18 U.S.C. § 924(e)(2)(B). Accordingly, under

Johnson, a defendant who was sentenced to a statutory mandatory minimum term of imprisonment

based on a prior conviction that satisfies only the residual clause of the “violent felony” definition

is entitled to relief from his sentence. The Supreme Court has held that Johnson applies

retroactively to claims asserted on collateral review. Welch v. United States, 136 S. Ct. 1257,



                                                  3
1265 (2016).

       The Petitioner argues his § 924(c) conviction is invalid under Johnson. [Doc. 1 at 1-7].

Section 924(c) criminalizes the use of a firearm in furtherance of a “crime of violence.” Under §

924(c), a crime is one of violence if it either “has an element the use, attempted use, or threatened

use of physical force against the person or property of another,” (the “force clause”) or “by its

nature involves a substantial risk that physical force against the person or property of another may

be used in the course of committing the offense” (the “residual clause”). 18 U.S.C. § 924(c)(3)(B).

       In short, Petitioner argues that because § 924(c)’s residual clause “is functionally

indistinguishable from the ACCA’s residual clause,” which was found to be unconstitutionally

vague, Petitioner’s conviction for aiding and abetting Hobbs Act robbery can qualify as a § 924(c)

“crime of violence” only under the force clause. [Doc. 1 at 3-4; see Doc. 11 at 1-2]. Three years

after the Petitioner filed his motion to vacate, the Supreme Court decided United States v. Davis,

139 S. Ct. 2319 (2019). In Davis, the Supreme Court specifically held the residual clause of §

924(c)’s definition of “crime of violence” is “unconstitutionally vague.” 139 S. Ct. at 2336. As

such, Petitioner’s conviction on Count Two is only valid if aiding and abetting Hobbs Act robbery

qualifies as a “crime of violence” under § 924(c)’s force clause.

       In his response to the Government’s motion to dismiss, Petitioner argues that aiding and

abetting Hobbs Act robbery is not a “crime of violence” “because, like conspiracy to commit

Hobbs Act robbery, it does not ‘invariably require the actual, attempted, or threatened use of

force.’” [Doc. 11 at 3 (quoting United States v. Simms, 914 F.3d 229, 233-34 (4th Cir. 2019)].

This argument, however, is legally unsupported.

       Aiding and abetting is not itself a federal offense, but merely “describes the way in which

a defendant's conduct resulted in the violation of a particular law.” United States v. Ashley, 606



                                                 4
F.3d 135, 143 (4th Cir. 2010); see 18 U.S.C. § 2(a) (providing that “[w]hoever commits an offense

against the United States or aids, abets, counsels, commands, induces or procures its commission,

is punishable as a principal”). United States v. Barefoot, 754 F.3d 226, 239 (4th Cir. 2014); United

States v. Jaensch, 665 F.3d 83, 96 (4th Cir. 2011) (“Under 18 U.S.C. § 2(b), individuals who aid,

abet, command, or induce a crime are punishable as principals.”).

        “Because an aider and abettor is responsible for the acts of the principal as a matter of law,

an aider and abettor of a Hobbs Act robbery necessarily commits all of the elements of a principal

Hobbs Act robbery.” In re Colon, 826 F.3d 1301, 1305 (11th Cir. 2016). Recently, the Fourth

Circuit concluded that “Hobbs Act robbery constitutes a crime of violence under the force clause

of Section 924(c).” United States v. Mathis, 932 F.3d 242, 266 (4th Cir. 2019). Aiding and

abetting Hobbs Act robbery, therefore, also qualifies as a crime of violence under the force clause

of Section 924(c). In re Colon, 826 F.3d at 1305; United States v. Grissom, 760 Fed. App’x 448,

454 (7th Cir. 2019) (holding that, because aiding and abetting is an alternative theory of liability

for an offense, one who aided and abetted a Hobbs Act robbery still committed a predicate crime

of violence under § 924(c)); United States v. McKelvey, 773 Fed. App’x 74, 75 (3d Cir. 2019)

(same). As such, Petitioner’s § 924(c) conviction predicated on aiding and abetting Hobbs Act

robbery is valid.

       The Court will, therefore, grant the Government’s motion to dismiss Petitioner’s § 2255

motion to vacate.

IV.    CONCLUSION

       Having concluded that Petitioner’s conviction under § 924(c) is valid, the Court will grant

the Government’s motion to dismiss.




                                                  5
IT IS, THEREFORE ORDERED that:

(1) Petitioner’s § 2255 Motion to Vacate, Set Aside, or Correct Sentence [Doc. 1] is

   DENIED and DISMISSED.

(2) The Government’s Motion to Dismiss [Doc. 8] is GRANTED.

(3) IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

   Section 2254 and Section 2255 Cases, this Court declines to issue a certificate of

   appealability. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338

   (2003) (in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

   jurists would find the district court’s assessment of the constitutional claims debatable

   or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is denied on

   procedural grounds, a petitioner must establish both that the dispositive procedural

   ruling is debatable and that the petition states a debatable claim of the denial of a

   constitutional right).

IT IS SO ORDERED.

                                             Signed: December 7, 2019




                                         6
